Citation Nr: 0026913	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-11 298 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 2, 
1998, for the award of Department of Veterans Affairs (VA) 
death pension benefits.

2.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The veteran died on May [redacted], 1998.  The 
claimant is his widow.

This case comes to the Board on appeal from July 1998 and 
October 1998 decision letters from the San Juan, Puerto Rico 
VA Regional Office (RO).  In a July 1998 decision letter, the 
RO denied entitlement to VA burial benefits.  In an October 
1998 decision letter, the RO granted VA death pension 
benefits effective August 1, 1998.

The claimant and her representative appeared before a hearing 
officer at a hearing at the RO in December 1999.


FINDINGS OF FACT

1.  The veteran's death certificate shows that the veteran 
died on May [redacted], 1998.

2.  The claimant's claim for entitlement to dependency and 
indemnity compensation (DIC) and death pension was received 
on July 2, 1998, more than 45 days following the veteran's 
death.

3.  At the time of his death in May 1998, the veteran was not 
in receipt of compensation or pension benefits, and a claim 
for compensation or pension benefits was not pending.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 2, 1998 
for the award of death pension have not been met.  38 
U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.151, 3.152, 3.155, 3.400 (1999).

2.  Entitlement to payment of nonservice-connected VA burial 
benefits is not established.  38 U.S.C.A. §§ 2302, 2303 (West 
1991); 38 C.F.R. § 3.1600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date for death pension

The claimant contends that she filed a claim for nonservice-
connected death pension benefits within the first 45 days 
following the veteran's death.  Specifically, at her December 
1999 personal hearing, the claimant testified that she filed 
a claim for death pension and for burial benefits with the 
Veteran's Attorneys office, but not at the VA office, on June 
5, 1998, and she relied on them to file the claim with the VA 
as they had always done for the veteran in the past.  The 
claimant stated that she did not understand how the claim for 
burial benefits was received at the RO on June 26, 1998, but 
that the claim for death pension was not received at the RO 
until July 2, 1998 when both were filed together with her 
representative. 

The effective date for the award of death pension benefits 
based on claims received on or after October 1, 1984, is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 45 days after the date of 
death. Otherwise, the effective date is the date of the 
receipt of the claim.  38 U.S.C.A. § 5110(d)(2)(West 1991); 
38 C.F.R. § 3.400(d)(3)(ii)(1999).  Applicable regulations 
also provide that payment of monetary benefits based on an 
award of pension may not be made to an individual for any 
period before the first day of the calendar month following 
the month in which the award or increased award became 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

A review of the claims file shows that the veteran died on 
May [redacted], 1998.  The claimant's Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child, although dated on June 5, 1998, 
was received at the RO on July 2, 1998.  Thus, the effective 
date for payment purposes is August 1, 1998.  38 U.S.C.A. § 
5111 (West 1991); 38 C.F.R. § 3.31 (1999).  The governing 
regulations clearly state that if the claimant fails to file 
a claim for nonservice-connected death benefits within 45 
days of the veteran's death, the effective date of the award 
will be the date of receipt of the claim.  As the claimant 
failed to file her claim within 45 days of the veteran's 
death, the earliest effective date which could possibly be 
assigned under the provisions of 38 C.F.R. § 3.400(c)(3)(ii) 
for the claimant's death pension benefits as a matter of law 
is the date of receipt of the claim, or July 2, 1998, as is 
currently assigned.  

The Board has reviewed the record to determine whether there 
was documentation which would have been considered an 
informal claim; however, there was no evidence to support the 
filing of an informal claim within the 45-day limit.  The 
Board has compassionately considered the claimant's 
contentions on appeal; however, these arguments add nothing 
to the factual and legal bases upon which the Board must make 
a determination in this case.  No exceptions to the 
controlling legal criteria have been provided.

Based on this evidence, the Board must conclude that 
entitlement to an effective date prior to July 2, 1998, for 
an award of nonservice-connected death pension benefits is 
not established.  Simply put, the claimant has submitted no 
evidence that she filed and that the VA received a claim for 
benefits prior to that date.  In cases such as this, where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  In the absence of some evidence indicating that 
the claimant filed a claim for death pension benefits within 
45 days of the veteran's death, there is no basis for an 
earlier effective date, and the claim must be denied.

II.  Burial benefits

The claimant asserts entitlement to VA burial benefits 
because the veteran served his country and was receiving VA 
pension until 3 months prior to his death when pension was 
terminated due to excess income.  At her December 1999 
hearing, the claimant contended that the veteran's income was 
only excessive in February 1998 due to a lump sum 
distribution by Social Security and that his income for the 
subsequent annualized period would not have been excessive 
for VA pension purposes.  

Evidence of record reveals that the veteran was awarded 
nonservice-connected pension in January 1997 effective from 
November 1996.  In February 1998, the veteran reported that 
he began receiving Social Security benefits.  In March 1998, 
the veteran was notified that his pension benefits had been 
discontinued as of February 1998 because his countable family 
income exceeded the limit provided by VA law.  There is no 
documentation in the claims file showing that the veteran 
made any attempt to contest the March 1998 decision to 
terminate his disability benefits.  

The veteran died in May 1998.  The claimant filed 
applications for VA burial benefits in June and July 1998.  
In the application for VA burial benefits, the claimant 
reported that the veteran died in May 1998, and that he had 
been interred at her expense at a place other than a state or 
national cemetery.  

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  If the 
veteran's death is not service-connected, entitlement to 
payment of burial expenses may be established if: 1) at the 
time of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there is sufficient evidence of record on the date of 
death to support of finding of entitlement to compensation or 
pension prior to death; or 3) the deceased veteran was 
discharged or released from active service for disability 
incurred or aggravated therein, and if no one claims the body 
and there are insufficient resources in the veteran's estate 
to pay the expenses.  38 U.S.C.A. § 2302(a)(West 1991); 38 
C.F.R. § 3.1600(b) (1999).

Although the veteran had been in receipt of pension until 
February 1998, the evidence of record shows that the veteran 
was not in receipt of VA pension or compensation (nor was 
compensation or pension precluded by receipt of military 
retirement pay) at the time of his death in May 1998.  
Moreover, the veteran did not have a claim for VA benefits 
pending at the time of his death.  The claimant argues that 
the veteran would have again been entitled to pension during 
the subsequent annualized period.  According to the Federal 
Circuit Court of Appeals, in order any type of benefit to 
accrue or be paid, a specific claim in the form prescribed by 
the Secretary must have been filed by the veteran prior the 
time of his death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  Here, there was no claim for pension filed within the 
2 months after termination of pension and there was no 
documentation indicating that the veteran disagreed with the 
termination.  In fact, in the veteran's February 1998 
statement advising the VA of his receipt of Social Security 
including a lump sum payment in January 1998, he stated he 
was submitting documentation "for the action you deem 
necessary."  Additionally, as determined by the RO, at the 
time of his death, the veteran's income was considered 
excessive for VA pension purposes.  Accordingly, the Board 
concludes that the veteran did not have a pending claim at 
the time of his death.  Furthermore, the veteran was not 
discharged or released from active service for disability 
incurred or aggravated therein and there were not 
insufficient resources in the veteran's estate to pay the 
expenses.  Thus, the criteria set out in 38 C.F.R. § 
3.1600(b) have not met.  

With respect to entitlement to burial benefits, the 
provisions of 38 U.S.C.A. §§ 2302, 2303(b) and 38 C.F.R. § 
3.1600 are dispositive of this matter.  The Board notes that 
in a case such as this one, where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. at 430.  Hence, the claimant's claim of 
entitlement to burial benefits is denied as a matter of law.


ORDER

An effective date prior to July 2, 1998, for the award of 
death pension is denied.
Entitlement to burial benefits is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 

